Case 2:20-cv-02357-JCM-NJK Document 1-2 Filed 12/31/20 Page 1 of 4
                                                         Electronically Filed
                                                         10/15/2020 3:37 PM
                                                         Steven D. Grierson
                                                         CLERK OF THE COURT




                                                     CASE NO: A-20-823130-C
                                                               Department 3




                        Case Number: A-20-823130-C
Case 2:20-cv-02357-JCM-NJK Document 1-2 Filed 12/31/20 Page 2 of 4
Case 2:20-cv-02357-JCM-NJK Document 1-2 Filed 12/31/20 Page 3 of 4
Case 2:20-cv-02357-JCM-NJK Document 1-2 Filed 12/31/20 Page 4 of 4
